EX-99.q.2 Power of Attorney Excerpt Of Unanimous Consent of the Boards of Directors of EG Shares India Basic Materials Mauritius EG Shares Basic Materials Mauritius EG Shares India Consumer Mauritius EG Shares Consumer Mauritius EG Shares India Energy Mauritius EG Shares Consumer Goods Mauritius EG Shares India Financials Mauritius EG Shares Energy Mauritius EG Shares IndiaHealth Care Mauritius EG Shares Financials Mauritius EG Shares India High Income/Low Beta Mauritius EG Shares Health Care Mauritius EG Shares India Industrials Mauritius EG Shares Food & Agriculture Mauritius EG Shares India Infrastructure Mauritius EG Shares Industrials Mauritius EG Shares India Technology Mauritius EG Shares Technology Mauritius EG Shares India Small Cap Mauritius EG Shares Telecom Mauritius EG Shares India Telecom Mauritius EG Shares Utilities Mauritius EG Shares India Utilities Mauritius (each a “Mauritius Company” and collectively the “Mauritius Companies”) June3, 2011 *** RESOLVED, that each Mauritius Company, and each director thereof, hereby appoints Robert C. Holderith, to act as attorney-in-fact to execute on their behalf any registration statement of EGST, or any amendments thereto, filed with the SEC, provided however that each director shall receive from the relevant Mauritius Company and Emerging Global Advisors, LLC as the investment manager of EGST, an indemnity in respect of his execution of such registration statement, in form and substance satisfactory to him; and it is further *** THE UNDERSIGNED DIRECTORS OF EACH MAURITIUS COMPANY LISTED ABOVE /s/ Anil Sharma Anil Sharma /s/ Shahed Hoolash Shahed Hoolash /s/ Robert C. Holderith Robert C. Holderith 1
